Citation Nr: 1201604	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-29 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

1.  Entitlement service connection for peripheral neuropathy of the lower extremities for accrued benefits purposes.

2.  Entitlement to rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1978.  The Veteran died in November 2006; the present appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied entitlement to service connection for the cause of the Veteran's death and entitlement to Dependents' Educational Assistance (DEA).  During the course of the appeal the RO granted both service connection for cause of death and entitlement to DEA, but the appellant also contends he is entitled to accrued benefits.


FINDINGS OF FACT

1.  In a March 2006 rating action, the RO denied service connection for peripheral neuropathy of the lower extremities.  

2.  In an October 2006 rating action, the RO denied a rating in excess of 70 percent for PTSD.  

3.  The Veteran died in November 2006, prior to the expiration of the appeal period for the RO's March 2006 and October 2006 rating actions.  

4.  No other claims for VA benefits were pending at the time of the Veteran's death, nor was the Veteran entitled to unpaid benefits under an existing rating or decision.

5.  Evidence of record prior to the Veteran's death does not show his peripheral neuropathy was etiologically related to service or to a service-connected disability.

6.  Evidence of record prior to the Veteran's death fails to show the Veteran's PTSD was productive of total social and occupational impairment due to such symptoms as set out in the rating schedule.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the lower extremities, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  The criteria for evaluation in excess of 70 percent for the service-connected PTSD, for accrued benefits purposes, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.126, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, full VCAA notice was provided to the appellant in January 2007, and he had ample opportunity to respond prior to issuance of the August 2007 rating decision on appeal.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Due to the nature of the issue on appeal, neither medical examination nor medical opinion is required.  The Veteran's VA and private treatment records are associated with the claims file.  The appellant has not asserted there is any additional existing evidence relevant to his claim not currently of record, and the Board is also unaware of any such outstanding evidence.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Legal Criteria: Accrued Benefits

An individual entitled to accrued benefits may be paid periodic monetary benefits to which a payee was entitled at death under existing ratings or based on evidence in the file at the date of death.  38 U.S.C.A. § 5121(a) (West Supp. 2011); 38 C.F.R. § 3.1000 (2011).

In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision.  38 U.S.C.A. § 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

"Evidence in the file at the date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).

"Claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally-disallowed claim based on new and material evidence or a deceased beneficiary's claim for clear and unmistakable error in a prior rating decision.  However, any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death. 38 C.F.R. § 3.1000(d)(5).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Evidence and Analysis

During the year prior to the Veteran's death in November 2006, the RO issued a rating decision in March 2006 that denied service connection for peripheral neuropathy of the lower extremities and a rating decision in October 2006 that denied evaluation in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).  Because the Veteran died during the one-year appeal period for both decisions, the Board will consider whether the evidence of record at the time of his death establishes entitlement to either claim for accrued benefits purposes.

Service Connection for Peripheral Neuropathy

The Veteran's claim asserted he had peripheral neuropathy of the bilateral lower extremities as secondary to his service-connected diabetes mellitus.

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Service treatment records (STRs) show no indication of peripheral neuropathy during service.  Post-service VA treatment records show no clinical indication of diabetic or other neuropathy, and to the degree that neurological evaluations were made clinically those evaluations are negative for deficits in the lower extremities.

The Veteran presented to the VA neurology clinic in May 2003 for evaluation of sudden-onset left side weakness with right-side numbness.  The examiner noted history of hypertension, smoking, cocaine and alcohol abuse and history of previous cerebrovascular accidents (CVAs).  The examiner's impression was transient ischemic attack (TIA) or small CVA.  Thereafter, neurological evaluation in July 2003 showed no deficits in sensation or motor function.

The Veteran presented to the VA emergency room in February 2005 complaining of mini-strokes causing right-side numbness as well as slurred speech and dizziness.  The clinician noted history of CVA and noted a current impression of right-side weakness due to CVA.  The clinician also noted new-onset diabetes.  VA neurology follow-up notes show the right-side weakness associated with the CVA subsequently resolved within days.  Neurological clinic note in November 2005 showed sensory to be intact.  Clinical examination in April 2006 showed motor strength 5/5 and no sensory deficits.  

The Board notes at this point that the record prior to the Veteran's death is silent in regard to diagnosis or clinical impression of diabetic or other peripheral neuropathy.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of any clinical evidence supporting the presence of peripheral neuropathy, the Board finds the Veteran did not show a disability for which service connection could be considered.  Accordingly, entitlement to service connection for accrued benefits purposes must be denied.

Evaluation of PTSD

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated under the criteria of 38 C.F.R. § 4. 126, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Board notes that while an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, it is not determinative of the percentage rating to be assigned.  

The Veteran's claim for increased evaluation was received in March 2006.

VA psychiatry outpatient notes in June 2005 show current Global Assessment of Function (GAF) of 45.  A November 2005 treatment note showed the Veteran was currently working; his current GAF was 46.  In February 2006 and April 2006 mental status examination (MSE) showed the Veteran to be alert and oriented times three, without cognitive deterioration or signs of psychosis, with affect congruent to mood and without suicidal or homicidal ideations, intent or plans; GAF was 44.  In June 2006 the Veteran's MSE was essentially unchanged but GAF was reduced to 40 because he was depressed after witnessing the death of a child in a traffic accident, which awakened old traumatic memories.  

The Veteran had a VA psychiatric examination in July 2006 in which he reported anger management problems at his current job in a mail room.  MSE showed the Veteran to be alert and oriented times three, with thought process and content both noted as unremarkable.  There were no delusions and judgment and insight were grossly normal.  The Veteran endorsed sleep problems but denied panic attacks or inappropriate behaviors.  Impulse control was fair.  There were not suicidal or homicidal thoughts.  The Veteran was able to maintain personal hygiene and denied impairment in activities of daily living (ADLs).  Memory was normal.  The examiner diagnosed chronic and severe PTSD and assigned a GAF of 47.  The examiner noted the Veteran had significant functional difficulties as evidenced by multiple incarcerations, divorces, estrangements from others, drug and alcohol problems and multiple work-related difficulties.  The examiner specifically stated the Veteran's PTSD signs and symptoms did not cause total occupational and social impairment. 

On review of the evidence above, the Board finds the Veteran's PTSD disability did not more closely approximate the criteria for the higher (100 percent) rating.  The Board especially notes that the VA examiner specifically stated an opinion that the higher schedular criteria were not shown; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board has also considered that VA treatment and examination reports show the Veteran was essentially normal in cognition, thought and communication processes. He was noted to be working in a permissive environment that made allowances for his disability (a VA mailroom), but the fact remains that he was working and thus not shown to be totally incapacitated within the meaning of the rating criteria.  

Similarly, the Board has considered the Veteran's GAF scores, and in this case, the Veteran's GAF scores were always 40 or above, which is more consistent with the criteria for the current 70 percent evaluation (occupational and social impairment, with deficiencies in most areas) than the higher 100 percent rating (total occupational and functional impairment).

Based on the evidence and analysis above, the Board finds the evidence of record at the time of the Veteran's death does not show the criteria for a rating in excess of 70 percent for the service-connected PTSD were met.  Accordingly, an increased rating for accrued benefits purposes must be denied.

Other Accrued Benefits Contentions

The appellant asserts the Veteran had submitted a claim for increased rating in 2002 or 2003 that was not adjudicated by the RO and was accordingly pending at the time of the Veteran's death.  He also asserts the Veteran's existing 90 percent combined disability rating would have been increased to 100 percent in December 2006 had the Veteran lived, and that because the Veteran's death was determined to be service-related, the Veteran should have been rated as 100 percent disabled from the effective date of service connection.  Finally, he contends that the Veteran had applied for a 10-point veteran's preference years prior to his death, which would have increased the evaluation of his disabilities and therefore represents a pending claim.

At the outset, the Board notes that a 10-point veteran's preference is an occupational preference granted by some employers such as the Federal government in hiring veterans; it has nothing to do with disability rating and does not represent an unadjudicated or pending claim for monetary benefits.

In regard to a pending claim filed by the Veteran in 2002 or 2003, as cited by the appellant, review of the file shows the Veteran submitted a claim in October 2002 for service connection for PTSD, which the RO granted by a rating decision in February 2003.  Thereafter, the Veteran submitted a claim in July 2003 for increased evaluations for PTSD and the service-connected skin disorder, and he also submitted a claim in September 2003 for increased evaluation for PTSD and for hospitalization benefits due to PTSD.  In response, the RO issued a rating decision in February 2004 that granted temporary 100 percent evaluation for PTSD during hospitalization and otherwise increased the rating for PTSD from 30 percent to 50 percent; the same rating decision denied increased rating for dyshidrosis of the feet, denied entitlement to education benefits and denied entitlement to special monthly compensation.  The Veteran did not appeal any of the cited decisions, and there is no indication of any other, unadjudicated formal or informal claim filed by the Veteran in the period 2002-2003.  

As to the appellant's contention that due to the Veteran's stroke in November 2006, the Veteran's existing 90 percent disability rating would have been increased or was automatically increased to 100 percent immediately thereafter, (claiming he was so informed by his representative), the Board acknowledges that the RO granted service connection for cause of the Veteran's death based on a finding that the Veteran's service-connected diabetes had increased the risk of stroke when superimposed on the nonservice-connected hypertension and had thus contributed to the stroke that caused the Veteran's death.  However, that conclusion was based on a medical opinion obtained after the Veteran's death.  The evidence of record at the time of death failed to indicate there was such a relationship as to raise an informal claim for benefits (and thus pending for purposes of an accrued benefits analysis) permitted under 38 C.F.R. § 3.157.  (This regulation provides that VA treatment records indicating an increase in severity of a service connected condition may be construed as an informal claim for benefits.)  Thus, there was no claim or other basis to increase the Veteran's combined 90 percent evaluation in the immediate aftermath of his stroke and prior to his death.   

Finally, the Board notes the appellant's contention that because the Veteran's death was determined to be service-related, the Veteran should have been rated as 100 percent disabled from the effective date of service connection.  However, the ratings assigned to the Veteran's service-connected disabilities at the time of his death were the result of final rating decisions not on appeal at the time of the Veteran's death.  The appellant has not alleged, and the evidence of record does not show, that any of those rating decisions were clearly and unmistakably erroneous.  Accordingly, the appellant's opinion that higher disability ratings should have been granted during the Veteran's lifetime does not constitute a pending claim on which accrued benefits can be assigned.


ORDER

Entitlement service connection for peripheral neuropathy of the lower extremities for accrued benefits purposes is denied.  

Entitlement to rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for accrued benefits purposes is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


